12/15/2020
                                            DA 20-0248

               IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: DA 20-0248



                                           2020 MT 315N



IN RE THE PARENTING OF;

A.K.,

         Minor Child.

ANDREW JASON KOBER,

                Petitioner and Appellee,

         and

SAVANNAH MARIE SPRINGFIELD,

                Respondent and Appellant.


APPEAL FROM:            District Court of the Thirteenth Judicial District,
                        In and For the County of Yellowstone, Cause No. DR 18-1182
                        Honorable Colette B. Davies, Presiding Judge


COUNSEL OF RECORD:

                 For Appellant:

                        Savannah Marie Springfield, Self-represented, Lodge Grass, Montana

                 For Appellee:

                        Andrew Jason Kober, Self-represented, Billings, Montana



                                                    Submitted on Briefs: November 12, 2020

                                                               Decided: December 15, 2020


Filed:

                        __________________________________________
                                          Clerk
Justice Ingrid Gustafson delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Respondent and Appellant Savannah M. Springfield (Savannah) appeals from the

January 28, 2020 Order Denying Respondent’s Motion for Change of Venue issued by the

Thirteenth Judicial District Court, Yellowstone County. We affirm.

¶3     Savannah and Petitioner and Appellee Andrew Kober (Andrew) are A.K.’s parents.

On October 29, 2018, Savannah and Andrew filed a Joint Petition for Parenting Plan

together with their Agreed Proposed Parenting Plan. In their Joint Petition, they asserted

they were both residing in Billings and that their child, A.K., also resided in Billings on a

primary basis with Andrew. Savannah and Andrew appeared at hearing on November 7,

2018, were sworn, and provided testimony stipulating to their Agreed Proposed Parenting

Plan. At the close of their testimony, Standing Master Lafrentz entered the Findings of

Fact, Conclusions of Law and Final Decree Establishing Permanent Parenting Plan, which

adopted the parties’ Agreed Proposed Parenting plan as the final parenting plan. That plan

provided for A.K. to continue to reside on a primary basis with Andrew in Billings,

designated Andrew as the custodial parent, and provided for Andrew to be the sole decision

maker regarding major decisions for A.K., including decisions relating to her education,

non-emergency health care, spiritual development, and extra-curricular activities.
                                             2
¶4       Nearly a year later, on September 13, 2019, Savannah filed a [Motion for] Change

of Venue in which she sought to transfer the cause to the Crow Tribal Court purportedly

based on the Indian Child Welfare Act (ICWA). She asserted A.K. resided with her but

was removed from her care on August 23, 2019, by Big Horn County deputies and Bureau

of Indian Affairs officers. Andrew filed a response on October 19, 2019, objecting to any

change of venue and asserting A.K. had never resided with Savannah, had resided on a

primary basis with him, and was enrolled in and attending school at the Lockwood Primary

School in Billings. Savannah filed a Change of Venue 2nd Request on November 29, 2019,

again asserting ICWA as the basis for her request.

¶5       The District Court entered its Order Denying Respondent’s Motion for Change of

Venue on January 28, 2020. The District Court recognized Savannah’s reliance on the

ICWA in conjunction with her request to change venue and also noted the parties disputed

whether A.K. was an Indian child. For purposes of determination of Savannah’s motion,

the District Court assumed both Savannah and A.K. to be members of the Crow Tribe, such

that A.K. would be considered an Indian child for ICWA purposes. The District Court

thoroughly analyzed application of the Uniform Child Custody Jurisdiction and

Enforcement Act1 (UCCJEA) and its interplay with the ICWA. The court noted the

primary purpose of the UCCJEA is to vest ongoing jurisdiction with one court to avoid

litigant forum shopping in child custody proceedings. The District Court further explained,

         ICWA expressly excludes from its definition of “child custody proceedings”
         custody determinations made pursuant to dissolution proceedings. [In re

1
    The District Court referenced the UCCJEA as the UCCJA.

                                              3
       Marriage of Skillen, 1998 MT 43,] ¶ 34[, 287 Mont. 399, 956 P.2d 1,
       overruled, in part, on other grounds by Big Spring v. Conway, 2011 MT 109,
       ¶ 45, 360 Mont. 370, 255 P.3d 121]. All the same, “[d]espite the ICWA’s
       nonapplication to dissolution-based custody disputes,” the Montana Supreme
       Court has “recognize[d] that the tribal court’s experience and abilities in
       these areas are inherent advantages over state courts and remain as such when
       the custody matter before a tribal court happens to occur pursuant to a
       marriage dissolution.” [Skillen,] at ¶ 39. Thus, “Congress declared through
       the ICWA that a custody determination by the tribal court is unequivocally
       in the best interests of the child when the child resides on Indian land.”
       [Skillen,] at ¶ 36 (emphasis added). In other words, ICWA provides strong
       policy considerations for deciding custody disputes in tribal court when the
       child resides on Indian land with one of the parents. However, it is not
       binding to a State Court that properly exercised jurisdiction in the initial
       determination.

The District Court noted that at the time they filed their Joint Petition for Parenting Plan,

Savannah and Andrew both represented, under oath, that they along with A.K. resided in

Billings—which is clearly not on Indian land—and it was more than ten months after entry

of the final parenting plan that Savannah sought transfer to Crow Tribal Court. The District

Court concluded it had initial jurisdiction and the ICWA did not require transfer of

jurisdiction to tribal court as it expressly excludes custody determination made pursuant to

domestic relations proceedings from its definition of “child custody proceedings.” As

such, the District Court denied Savannah’s motion to change venue and determined it was

appropriate for jurisdiction to remain with the Thirteenth Judicial District Court,

Yellowstone County, where Andrew and A.K. reside.

¶6     We review a district court’s denial of a motion to change venue for legal correctness.

Ramberg v. Massey (In re C.M.R.), 2016 MT 120, ¶ 8, 383 Mont. 398, 372 P.3d 1275

(citation omitted).


                                             4
¶7     We conclude the District Court’s denial of Savannah’s motion to change venue was

legally correct. Under the UCCJEA, the Thirteenth Judicial District Court, Yellowstone

County, had initial jurisdiction to determine custody and parenting issues and such

jurisdiction is not defeated by the ICWA as domestic relations proceedings are excluded

from the ICWA’s definition of “child custody proceedings.” See 25 U.S.C. § 1903(1). The

record establishes that, at all relevant times, A.K. together with one or both of her parents

have resided in Billings, outside the boundaries of Indian land.2 The District Court was

correct in determining the Thirteenth Judicial District Court, Yellowstone County, retains

continuing jurisdiction over parenting issues and correctly denied Savannah’s motion to

change venue.

¶8     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶9     Affirmed.

                                                     /S/ INGRID GUSTAFSON

We concur:

/S/ DIRK M. SANDEFUR
/S/ LAURIE McKINNON
/S/ BETH BAKER
/S/ JAMES JEREMIAH SHEA

2
  We do reiterate though, as we did in Skillen, that Congress has declared through the ICWA that
a custody determination by the tribal court is unequivocally in the best interests of the child when
the child resides on Indian land. See Skillen, ¶ 36 (citing 25 U.S.C. § 1911(a)).

                                                 5